Exhibit 10.01

ALPHABET INC.

2012 STOCK PLAN

 

1.

Purpose of the Plan

This Plan is intended to promote the interests of the Company and its
stockholders by providing the employees and consultants of the Company and
members of the Board of Directors with incentives and rewards to encourage them
to continue in the service of the Company and with a proprietary interest in
pursuing the long-term growth, profitability and financial success of the
Company.

 

2.

Definitions

As used in the Plan or in any instrument governing the terms of any Incentive
Award, the following definitions apply to the terms indicated below:

 

  (a)

“Alphabet” means Alphabet Inc., a Delaware corporation.

 

  (b)

“Award” means any cash-based or stock-based award granted by the Committee to
members of the Board of the Directors who are not employees of the Company in
accordance with Section 3(b) below. Stock-based Awards may be in the form of any
of the following, in each case in respect of Capital Stock: (a) Options, (b)
stock appreciation rights, (c) restricted shares, (d) restricted stock units,
(e) dividend equivalent rights and (f) other equity-based or equity-related
Awards (including, without limitation, the grant or offer for sale of
unrestricted shares of Capital Stock) that the Committee determines to be
consistent with the purposes of the Plan and the interests of the Company.
Cash-based awards may be in the form of (a) retainers, (b) meeting-based fees or
(c) any other cash award that the Committee determines to be consistent with the
purposes of the Plan and the interests of the Company.

 

  (c)

“Board of Directors” means the Board of Directors of Alphabet.

 

  (d)

“Capital Stock” means Alphabet’s Class C Capital Stock, $0.001 par value per
share, or any other security into which such capital stock shall be changed as
contemplated by the adjustment provisions of Section 10 of the Plan.

 

  (e)

“Cash Incentive Award” means an award granted pursuant to Section 8 of the Plan.

 

  (f)

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations and administrative guidance issued
thereunder.

 

  (g)

“Committee” means the Leadership Development and Compensation Committee of the
Board of Directors or such other committee as the Board of Directors shall
appoint from time to time to administer the Plan and to otherwise exercise and
perform the authority and functions assigned to the Committee under the terms of
the Plan.

 

  (h)

“Company” means Alphabet and all of its Subsidiaries, collectively.

 

  (i)

“Covered Employee” means each Participant who is an executive officer (within
the meaning of Rule 3b-7 under the Exchange Act) of Alphabet.

 

  (j)

“Deferred Compensation Plan” means any plan, agreement or arrangement maintained
by the Company from time to time that provides opportunities for deferral of
compensation.

 

  (k)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  (l)

“Fair Market Value” means, with respect to a share of Capital Stock, as of the
applicable date of determination (i) the closing sales price on the date of
determination or, if not so reported for such day, the immediately preceding
business day of a share of Capital Stock as reported on the principal securities
exchange on which shares of Capital Stock are then listed or admitted to trading
or (ii) if not so reported, the closing bid price on the date of determination
or, if not so reported for such day, on the immediately preceding business day
as reported on The NASDAQ Stock Market or (iii) if not so reported, as furnished
by any member of the Financial Industry Regulatory Authority, Inc. selected by
the Committee. In the event that the price of a share of Capital Stock shall not
be so reported, the Fair Market Value of a share of Capital Stock shall be
determined by the Committee in its sole discretion. Notwithstanding the
preceding, for federal, state and local income tax reporting purposes and for
such other purposes as the Committee deems appropriate, the Fair Market Value
shall be determined by the Committee in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.

 

  (m)

“Incentive Award” means one or more Awards, Stock Incentive Awards and Cash
Incentive Awards, collectively.

 

  (n)

Incentive Award Transfer Program” means any program instituted by the Board of
Directors or the Committee which would permit Participants the opportunity to
transfer any outstanding Incentive Awards to a financial institution or other
Person selected by the Board of Directors or the Committee.

 

  (o)

“ISO” shall mean any Option, or portion thereof, awarded to a Participant
pursuant to the Plan which is designated by the Committee as an incentive stock
option and also meets the applicable requirements of an incentive stock option
pursuant to Section 422 of the Code.

 

  (p)

“Option” means a stock option to purchase shares of Capital Stock granted to a
Participant pursuant to Section 6 of the Plan.

 

  (q)

“Other Stock-Based Award” means an award granted to a Participant pursuant to
Section 7 of the Plan.

 

  (r)

“Participant” means an employee or consultant of the Company or a member of the
Board of Directors who is eligible to participate in the Plan pursuant to the
terms and conditions hereof and to whom one or more Incentive Awards have been
granted pursuant to the Plan and have not been fully settled or cancelled and,
following the death of any such Person, his successors, heirs, executors and
administrators, as the case may be.

 

  (s)

“Performance-Based Compensation” means compensation that satisfies the
requirements of Section 162(m) of the Code for deductibility of “qualified
performance-based compensation.”

 

  (t)

“Performance Measures” means such measures as are described in Section 9 of the
Plan on which performance goals are based in order to qualify certain awards
granted hereunder as Performance-Based Compensation.

 

  (u)

“Performance Percentage” means the factor determined pursuant to a Performance
Schedule that is to be applied to a Target Award and that reflects actual
performance compared to the Performance Target.

 

  (v)

“Performance Period” means the period of time during which Performance Targets
must be met in order to determine the degree of payout and/or vesting with
respect to an Incentive Award that is intended to qualify as Performance-Based
Compensation. Performance Periods may be overlapping.

 

  (w)

“Performance Schedule” means a schedule or other objective method for
determining the applicable Performance Percentage to be applied to each Target
Award.

 

  (x)

“Performance Target” means performance goals and objectives with respect to a
Performance Period.

 

  (y)

“Person” means a “person” as such term is used in Section 13(d) and 14(d) of the
Exchange Act, including any “group” within the meaning of Section 13(d)(3) under
the Exchange Act.

 

  (z)

“Plan” means this 2012 Stock Plan, as it may be amended from time to time.

 

  (aa)

“Securities Act” means the Securities Act of 1933, as amended.

 

  (bb)

“Stock Incentive Award” means an Option or Other Stock-Based Award granted
pursuant to the terms of the Plan.

 

  (cc)

“Subsidiary” means any “subsidiary” within the meaning of Rule 405 under the
Securities Act.

 

  (dd)

“Target Award” means target payout amount for an Incentive Award.



--------------------------------------------------------------------------------

3.

Stock Subject to the Plan and Limitations on Cash Incentive Awards

 

  (a)

Stock Subject to the Plan

The maximum number of shares of Capital Stock that may be covered by Incentive
Awards granted under the Plan shall not exceed 85,000,000 shares of Capital
Stock in the aggregate. The maximum number of shares of Capital Stock that may
be covered by Incentive Awards granted under the Plan that are intended to be
ISOs shall not exceed 85,000,000 shares of Capital Stock in the aggregate. The
shares referred to in the preceding sentences of this paragraph shall be subject
to adjustment as provided in Section 10 and the following provisions of this
Section 3. Shares of Capital Stock issued under the Plan may be either
authorized and unissued shares or treasury shares, or both, at the sole
discretion of the Committee.

For purposes of the preceding paragraph, shares of Capital Stock covered by
Incentive Awards shall only be counted as used to the extent they are actually
issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan. For purposes of
clarification, in accordance with the preceding sentence if an Incentive Award
is settled for cash or if shares of Capital Stock are withheld to pay the
exercise price of an Option or to satisfy any tax withholding requirement in
connection with an Incentive Award, only the shares issued (if any), net of the
shares withheld, will be deemed delivered for purposes of determining the number
of shares of Capital Stock that are available for delivery under the Plan. In
addition, shares of Capital Stock related to Incentive Awards that expire, are
forfeited or cancelled or terminate for any reason without the issuance of
shares shall not be treated as issued pursuant to the Plan. In addition, if
shares of Capital Stock owned by a Participant (or such Participant’s permitted
transferees as described in the Plan) are tendered (either actually or through
attestation) to the Company in payment of any obligation in connection with an
Incentive Award, the number of shares tendered shall be added to the number of
shares of Capital Stock that are available for delivery under the Plan. Shares
of Capital Stock covered by Incentive Awards granted pursuant to the Plan in
connection with the conversion, replacement, or adjustment of outstanding
equity-based awards to reflect a merger or acquisition (within the meaning of
NASDAQ Listing Rule 5635(c) and Interpretive Material 5635-1) shall not count as
used under the Plan for purposes of this Section 3. Notwithstanding anything to
the contrary herein, shares of Capital Stock attributable to Incentive Awards
transferred under any Incentive Award Transfer Program shall not again be
available for delivery under the Plan.

 

  (b)

Non-Employee Director Awards

In order to retain and compensate the non-employee members of the Board of
Directors for their services, and to strengthen the alignment of their interests
with those of the stockholders of the Company, the Plan permits the grant of
cash-based and stock-based Awards to any non-employee member of the Board of
Directors. Aggregate Awards granted to any non-employee member of the Board of
Directors in respect of any calendar year, solely with respect to his or her
service as a non-employee member of the Board of Directors, may not exceed
$1,500,000 based on the aggregate value of cash-based Awards and the Fair Market
Value of any stock-based Awards, in each case determined as of the date of
grant. The Board of Directors will reassess this cap at least once every five
years. Non-employee members of the Board of Directors shall not be eligible to
receive any Incentive Awards other than Awards.

 

  (c)

Performance-Based Compensation Limits

Subject to adjustment as provided in Section 10, the maximum number of shares of
Capital Stock that may be covered by Incentive Awards intended to qualify as
Performance-Based Compensation that are granted to any Covered Employee in any
calendar year shall not exceed 1,000,000 shares. The amount payable to any
Covered Employee with respect to any calendar year for all Cash Incentive Awards
shall not exceed $100 million. For purposes of the preceding sentence, the
phrase “amount payable with respect to any calendar year” means the amount of
cash, or value of other property, required to be paid based on the achievement
of applicable Performance Measures during a Performance Period that ends in a
calendar year, disregarding any deferral pursuant to the terms of a Deferred
Compensation Plan unless the terms of the deferral are intended to comply with
the requirements for performance-based compensation under Section 162(m) of the
Code.



--------------------------------------------------------------------------------

4.

Administration of the Plan

The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more persons, each of whom qualifies as a “non-employee
director” (within the meaning of Rule 16b-3 promulgated under Section 16 of the
Exchange Act), an “outside director” within the meaning of Treasury Regulation
Section 1.162-27(e)(3) and as “independent” within the meaning of any applicable
stock exchange listing rules or similar regulatory authority. The Committee
shall, consistent with the terms of the Plan, from time to time designate those
employees and consultants of the Company and members of the Board of Directors
who shall be granted Incentive Awards under the Plan and the amount, type and
other terms and conditions of such Incentive Awards. All of the powers and
responsibilities of the Committee under the Plan may be delegated by the
Committee to any subcommittee thereof. In addition, the Committee may from time
to time authorize a subcommittee consisting of one or more members of the Board
of Directors (including members who are employees of the Company) or employees
of the Company to grant Incentive Awards, subject to such restrictions and
limitation as the Committee may specify and to the requirements of Delaware
General Corporation Law Section 157.

The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Incentive Award (and any agreement
evidencing the grant of any Incentive Award) granted thereunder and to adopt and
amend from time to time such rules and regulations for the administration of the
Plan as the Committee may deem necessary or appropriate. The Committee shall
have the authority, in its discretion, to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations related to
sub-plans established for the purpose of satisfying applicable foreign laws
and/or qualifying for preferred tax treatment under applicable foreign tax laws.
For purposes of clarity, the Committee may exercise all discretion granted to it
under the Plan in a non-uniform manner among Participants.

Without limiting the generality of the foregoing paragraph, the Committee shall
determine whether an authorized leave of absence, or absence in military or
government service, shall constitute termination of employment, provided that a
Participant who is an employee will not be deemed to cease employment in the
case of any leave of absence approved by the Company. Unless the Committee
provides otherwise in the agreement evidencing the grant of an Incentive Award,
vesting of Incentive Awards granted hereunder will be suspended during any
unpaid leave of absence and will resume on the date the Participant returns to
work on a regular schedule as determined by the Company, it being understood
that no vesting credit will be awarded for the time vesting has been suspended
during such leave of absence. For purposes of ISOs, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then three months
following the 91st day of such leave any ISO held by the Participant will cease
to be treated as an ISO and will be treated for tax purposes as a non-qualified
Option. The provisions of this paragraph shall be administered and interpreted
in a manner that does not give rise to any tax under Section 409A of the Code.

The employment of a Participant with the Company shall be deemed to have
terminated for all purposes of the Plan if such Participant is employed by or
provides services to a Person that is a Subsidiary of the Company and such
Person ceases to be a Subsidiary of the Company, unless the Committee determines
otherwise. The Committee may, without limitation and in its discretion, in
connection with any such determination, provide for the accelerated vesting of
any Incentive Award upon or after such cessation, subject to such terms and
conditions as the Committee shall specify. The employment of a Participant with
the Company shall not be deemed to have terminated for any purpose of the Plan
if such Participant is employed by a Person that is part of the Company, and
such Participant’s employment is subsequently transferred to any other Person
that is part of the Company, unless and to the extent the Committee specifies
otherwise in writing in the instrument evidencing the grant of an Incentive
Award or otherwise. A Participant who ceases to be an employee of the Company
but continues, or simultaneously commences, services as a consultant or director
of the Company shall not be deemed to have had a termination of employment for
purposes of the Plan, unless the Committee determines otherwise. Decisions of
the Committee shall be final, binding and conclusive on all parties. All
discretion granted to the Committee pursuant to this paragraph must be exercised
in a manner that would not cause any tax to become due under Section 409A of the
Code.

On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) accelerate the date on which any such Incentive Award becomes
vested, exercisable or transferable, as the case may be, (ii) extend the term of
any such Incentive Award, including, without limitation, extending the period
following a termination of a Participant’s employment during which any such
Incentive Award may remain outstanding, (iii) waive any conditions to the
vesting, exercisability or transferability, as the case may be, of any such
Incentive Award, or (iv) provide for the payment of dividends or dividend
equivalents with respect to any such Incentive Award; provided, that the
Committee shall not have any such authority to the extent that the grant of such
authority would cause any tax to become due under Section 409A of the Code.



--------------------------------------------------------------------------------

The Board of Directors or the Committee may, at any time, in its sole and
complete discretion, implement an Incentive Award Transfer Program.

The Company shall pay any amount payable with respect to an Incentive Award in
accordance with the terms of such Incentive Award, provided that the Committee
may, in its discretion, defer the payment of amounts payable with respect to an
Incentive Award subject to and in accordance with the terms of a Deferred
Compensation Plan.

 

5.

Eligibility

The Persons who shall be eligible to be selected by the Committee from time to
time to receive Incentive Awards pursuant to the Plan shall be those Persons
(a) who are employees and consultants of, or who render services directly or
indirectly to, the Company or (b) who are members of the Board of Directors.
Each Incentive Award granted under the Plan shall be evidenced by an instrument
in writing in form and substance approved by the Committee.

 

6.

Options

The Committee may from time to time grant Options, subject to the following
terms and conditions:

 

  (a)

Exercise Price

The exercise price per share of Capital Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Capital Stock on the date
on which such Option is granted.

 

  (b)

Term and Exercise of Options

 

  (i)

Each Option shall become vested and exercisable on such date or dates, during
such period and for such number of shares of Capital Stock as shall be
determined by the Committee on or after the date such Option is granted and set
forth in the agreement evidencing the grant of such Option; provided, however
that no Option shall be exercisable after the expiration of ten (10) years from
the date such Option is granted; and, provided, further, that each Option shall
be subject to earlier termination, expiration or cancellation as provided in the
Plan or in the agreement evidencing the grant of such Option.

 

  (ii)

Each Option may be exercised in whole or in part; provided, however that no
partial exercise of an Option shall be for an aggregate exercise price of less
than $1,000. The partial exercise of an Option shall not cause the expiration,
termination or cancellation of the remaining portion thereof.

 

  (iii)

An Option shall be exercised by such methods and procedures as the Committee
determines from time to time, including without limitation through net physical
settlement or other method of cashless exercise.

 

  (iv)

Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however that the Committee may permit in its
discretion Options to be sold, pledged, assigned, hypothecated, transferred, or
disposed of, on a general or specific basis, subject to such conditions and
limitations as the Committee may determine, including through the implementation
of an Incentive Award Transfer Program.

 

  (c)

Effect of Termination of Employment or Other Relationship

The agreement evidencing the grant of each Option shall specify the consequences
with respect to such Option of the termination of the employment or other
service between the Company and the Participant holding the Option.



--------------------------------------------------------------------------------

  (d)

Additional Terms for ISOs

Each Option that is intended to qualify as an ISO shall be designated as such in
the agreement evidencing its grant, and each agreement evidencing the grant of
an Option that does not include any such designation shall be deemed to be a
non-qualified Option. ISOs may only be granted to Persons who are employees of
the Company. The aggregate Fair Market Value (determined as of the date of grant
of the ISOs) of the number of shares of Capital Stock with respect to which ISOs
are exercisable for the first time by any Participant during any calendar year
under all plans of the Company shall not exceed $100,000, or such other maximum
amount as is then applicable under Section 422 of the Code. Any Option or a
portion thereof that is designated as an ISO that for any reason fails to meet
the requirements of an ISO shall be treated hereunder as a non-qualified Option.
No ISO may be granted to a Person who, at the time of the proposed grant, owns
(or is deemed to own under the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of common stock of the
Company unless (i) the exercise price of such ISO is at least one hundred ten
percent (110%) of the Fair Market Value of a share of Capital Stock at the time
such ISO is granted and (ii) such ISO is not exercisable after the expiration of
five years from the date it is granted.

 

  (e)

Repricing.

Notwithstanding anything to the contrary herein, Alphabet may not reprice any
Option without the approval of the stockholders of Alphabet. For this purpose,
“reprice” means (i) any of the following or any other action that has the same
effect: (A) lowering the exercise price of an Option after it is granted,
(B) any other action that is treated as a repricing under U.S. generally
accepted accounting principles (“GAAP”), or (C) cancelling an Option at a time
when its exercise price exceeds the Fair Market Value of the underlying Capital
Stock, in exchange for another Option, restricted stock or other equity, unless
the cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction; and (ii) any other action that
is considered to be a repricing under formal or informal guidance issued by The
NASDAQ Stock Market.

 

7.

Other Stock-Based Awards

The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions as the
Committee shall determine. Without limiting the generality of the preceding
sentence, each such Other Stock-Based Award may (a) involve the transfer of
actual shares of Capital Stock to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
shares of Capital Stock, (b) be subject to performance-based and/or
service-based conditions, (c) be in the form of stock appreciation rights,
phantom stock, restricted stock, restricted stock units, performance shares,
deferred share units or share-denominated performance units, (d) be designed to
comply with applicable laws of jurisdictions other than the United States and
(e) be designed to qualify as Performance-Based Compensation; provided, that
each Other Stock-Based Award shall be denominated in, or shall have a value
determined by reference to, a number of shares of Capital Stock that is
specified at the time of the grant of such award.

 

8.

Cash Incentive Awards

The Committee may grant Cash Incentive Awards with respect to any Performance
Period, subject to terms and conditions determined by the Committee in its sole
discretion, provided that such terms and conditions are consistent with the
terms and conditions of the Plan. Cash Incentive Awards may be settled in cash
or in other property, including shares of Capital Stock, provided that the term
“Cash Incentive Award” shall exclude any Stock Incentive Award. Cash Incentive
Awards shall be designed to qualify as Performance- Based Compensation.

 

9.

Performance-Based Compensation

 

  (a)

Calculation

The amount payable with respect to an Incentive Award that is intended to
qualify as Performance-Based Compensation shall be determined in any manner
permitted by Section 162(m) of the Code.



--------------------------------------------------------------------------------

  (b)

Discretionary Reduction

Unless otherwise specified in the agreement evidencing the grant of an Incentive
Award that is intended to qualify as Performance-Based Compensation, the
Committee may, in its discretion, reduce or eliminate the amount payable to any
Participant with respect to the Incentive Award, based on such factors as the
Committee may deem relevant, but the Committee may not increase any such amount
above the amount established in accordance with the relevant Performance
Schedule. For purposes of clarity, the Committee may exercise the discretion
provided by the foregoing sentence in a non-uniform manner among Participants.

 

  (c)

Performance Measures

The performance goals upon which the payment or vesting of any Incentive Award
(other than Options and stock appreciation rights) that is intended to qualify
as Performance-Based Compensation depends shall relate to one or more of the
following Performance Measures: market price of Capital Stock, earnings per
share of Capital Stock, income, net income or profit (before or after taxes),
economic profit, operating income, operating margin, profit margin, gross
margins, return on equity or stockholder equity, total shareholder return,
market capitalization, enterprise value, cash flow (including but not limited to
operating cash flow and free cash flow), cash position, return on assets or net
assets, return on capital, return on invested capital, return on sales,
stockholder returns, economic value added, cash value added, earnings or net
earnings (before or after interest, taxes, depreciation and amortization),
earnings from continuing operations, operating earnings, controllable profits,
sales or revenues, sales growth, new orders, capital or investment, ratio of
debt to debt plus equity, ratio of operating earnings to capital spending, new
product innovation, product release schedules or ship targets, market share,
cost reduction goals, inventory or supply chain management initiatives, budget
comparisons, implementation or completion of specified projects or processes,
customer satisfaction MBOs (management by objectives), productivity, expense,
margins, operating efficiency, working capital, the formation of joint ventures,
research or development collaborations, or the completion of other transactions,
any other measure of financial performance that can be determined pursuant to
GAAP, or any combination of any of the foregoing.

A Performance Measure (i) may relate to the performance of the Participant,
Alphabet, a Subsidiary of Alphabet, the Company, any business group, business
unit or other subdivision of the Company, or any combination of the foregoing,
as the Committee deems appropriate and (ii) may be expressed as an amount, as an
increase or decrease over a specified period, as a relative comparison to the
performance of a group of comparator companies or a published or special index,
or any other external measure of the selected performance criteria, as the
Committee deems appropriate. The measurement of any Performance Measure may
exclude the impact of unusual, non-recurring or extraordinary items or expenses;
items relating to financing activities; charges for restructurings or
productivity initiatives; other non-operating items; discontinued operations;
items related to the disposal of a business or segment of a business; the
cumulative effect of changes in accounting treatment; items related to a change
in accounting principle; items related to changes in applicable laws or business
conditions; any impact of impairment of tangible or intangible assets; any
impact of the issuance or repurchase of equity securities and or other changes
in the number of outstanding shares of any class of Alphabet equity securities;
any gain, loss, income or expense attributable to acquisitions or dispositions
of stock or assets; items attributable to the business operations of any entity
acquired by Alphabet during a Performance Period; stock-based compensation
expense; in-process research and development expense; future contributions to
the Google Foundation; gain or loss from all or certain claims and/or litigation
and insurance recoveries; items that are outside the scope of Alphabet’s core,
ongoing business activities; and any other items, each determined in accordance
with GAAP and as identified in Alphabet’s audited financial statements,
including the notes thereto.

 

  (d)

Performance Schedules

Within ninety (90) days after the beginning of a Performance Period, and in any
case before twenty-five percent (25%) of the Performance Period has elapsed, the
Committee shall establish (a) Performance Targets for such Performance Period,
(b) Target Awards for each Participant, and (c) Performance Schedules for such
Performance Period.



--------------------------------------------------------------------------------

  (e)

Termination of Employment

With respect to an Incentive Award that is intended to qualify as
Performance-Based Compensation, the consequences of the termination of
employment of the Participant holding such Incentive Award shall be determined
by the Committee in its sole discretion and set forth in the applicable
agreement evidencing the grant of the Incentive Award, it being intended that no
agreement providing for a payment to a Participant upon termination of
employment shall be given effect to the extent that it would cause an Incentive
Award that was intended to qualify as Performance-Based Compensation to fail to
so qualify.

 

  (f)

Committee Discretion

Nothing in this Section 9 is intended to limit the Committee’s discretion to
adopt conditions with respect to any Incentive Award that is not intended to
qualify as Performance-Based Compensation. In addition, the Committee may,
subject to the terms of the Plan, amend previously granted Incentive Awards in a
way that disqualifies them as Performance-Based Compensation.

 

10.

Adjustment Upon Certain Changes

Subject to any action by the stockholders of Alphabet required by law,
applicable tax rules or the rules of any exchange on which shares of common
stock of Alphabet (for the avoidance of doubt, references to common stock of
Alphabet in this Plan shall include Capital Stock) are listed for trading:

 

  (a)

Shares Available for Grants. In the event of any change in the number or type of
shares of common stock of Alphabet outstanding by reason of any stock dividend
or split, recapitalization, merger, consolidation, combination or exchange of
shares or similar corporate change, or any change in the type and number of
shares of common stock of Alphabet outstanding by reason of any other event or
transaction, the Committee shall make appropriate adjustments in the type and
maximum aggregate number of shares with respect to which the Committee may grant
Incentive Awards, the type and maximum aggregate number of shares with respect
to which the Committee may grant Incentive Awards that are intended to be ISOs,
and the type and maximum aggregate number of shares with respect to which the
Committee may grant Incentive Awards that are intended to qualify as
Performance-Based Compensation to any Covered Employee in any calendar year.

 

  (b)

Increase or Decrease in Issued Shares Without Consideration

In the event of any increase or decrease in the number or type of issued shares
of common stock of Alphabet resulting from a subdivision or consolidation of
shares of common stock of Alphabet or the payment of a stock dividend (but only
on the shares of common stock of Alphabet), or any other increase or decrease in
the number of such shares effected without receipt or payment of consideration
by the Company, the Committee shall appropriately adjust the type or number of
shares subject to each outstanding Incentive Award and the exercise price per
share, if any, of shares subject to each such Incentive Award.

 

  (c)

Certain Mergers

In the event of any merger, consolidation or similar transaction as a result of
which the holders of shares of Capital Stock receive consideration consisting
exclusively of securities of the surviving corporation in such transaction, the
Committee shall appropriately adjust each Incentive Award outstanding on the
date of such merger or consolidation so that it pertains and applies to the
securities which a holder of the number of shares of Capital Stock subject to
such Incentive Award would have received in such merger or consolidation.

 

  (d)

Certain Other Transactions

In the event of (i) a dissolution or liquidation of Alphabet, (ii) a sale of all
or substantially all of the Company’s assets (on a consolidated basis) or
(iii) a merger, consolidation or similar transaction involving Alphabet in which
the holders of shares of Capital Stock receive securities and/or other property,
including cash, other than shares of the surviving corporation in such
transaction, the Committee shall, in its sole discretion, have the power to:



--------------------------------------------------------------------------------

  (A)

cancel, effective immediately prior to the occurrence of such event, each
Incentive Award (whether or not then exercisable or vested), and, in full
consideration of such cancellation, pay to the Participant to whom such
Incentive Award was granted an amount in cash, for each share of Capital Stock
subject to such Incentive Award, equal to the value, as determined by the
Committee, of such share of Capital Stock, provided that with respect to the
shares of Capital Stock subject to any outstanding Option such value shall be
equal to the excess of (1) the value, as determined by the Committee, of the
property (including cash) received by the holder of a share of Capital Stock as
a result of such event over (2) the exercise price of a share of Capital Stock
subject to such Option; or

 

  (B)

provide for the exchange of each Incentive Award (whether or not then
exercisable or vested) for an Incentive Award with respect to (1) some or all of
the property which a holder of the number of shares of Capital Stock subject to
such Incentive Award would have received in such transaction or (2) securities
of the acquirer or surviving corporation, and, incident thereto, make an
equitable adjustment as determined by the Committee in the exercise price per
share, if any, of stock subject to the Incentive Award, or the number of shares
or amount of property subject to the Incentive Award or provide for a payment
(in cash or other property) to the Participant to whom such Incentive Award was
granted in partial consideration for the exchange of the Incentive Award.

 

  (e)

Other Changes

In the event of any change in the capitalization of Alphabet or corporate change
other than those specifically referred to in paragraphs 10(b), (c) or (d),
including without limitation, any extraordinary cash dividend, spin-off,
split-off, sale of a Subsidiary or business unit, or similar transaction, the
Committee may make such adjustments in the issuer, number and class of shares
subject to Stock Incentive Awards outstanding on the date on which such change
occurs, such as, for example, a rollover of Stock Incentive Awards, and in such
other terms of such Incentive Award, including without limitation in any
Performance Schedule, Performance Target or Target Award, as the Committee may
consider appropriate, provided that if any such Incentive Award is intended to
be Performance-Based Compensation such adjustment is consistent with the
requirements of Section 162(m) of the Code.

 

  (f)

Cash Incentive Awards

In the event of any transaction or event described in this Section 10, including
without limitation any corporate change referred to in paragraph (e) hereof, the
Committee may, in its sole discretion, make such adjustments in any Performance
Schedule, Performance Target or Target Award, and in such other terms of any
Cash Incentive Award, as the Committee may consider appropriate in respect of
such transaction or event, provided that such adjustments must be consistent
with the requirements of Section 162(m) of the Code.

 

  (g)

No Other Rights

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
Alphabet or any other corporation. Except as expressly provided in the Plan, no
issuance by Alphabet of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares or amount of other
property subject to, or the terms related to, any Incentive Award.

 

  (h)

Savings Clause

No provision of this Section 10 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.



--------------------------------------------------------------------------------

11.

Rights Under the Plan

No Person shall have any rights as a stockholder with respect to any shares of
Capital Stock covered by or relating to any Incentive Award until the date of
the issuance of such shares on the books and records of Alphabet. Except as
otherwise expressly provided in Section 10 hereof, no adjustment of any
Incentive Award shall be made for dividends or other rights for which the record
date occurs prior to the date of such issuance. Nothing in this Section 11 is
intended, or should be construed, to limit the authority of the Committee to
cause the Company to make payments based on the dividends that would be payable
with respect to any share of Capital Stock if it were issued or outstanding, or
from granting rights related to such dividends.

The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.

 

12.

No Special Employment Rights; No Right to Incentive Award

 

  (a)

Nothing contained in the Plan or any agreement evidence the grant of any
Incentive Award shall confer upon any Participant any right with respect to the
continuation of his employment by or service to the Company or interfere in any
way with the right of the Company at any time to terminate such employment or
service or to increase or decrease the compensation of the Participant from the
rate in existence at the time of the grant of an Incentive Award.

 

  (b)

No person shall have any claim or right to receive an Incentive Award hereunder.
The Committee’s granting of an Incentive Award to a Participant at any time
shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.

 

13.

Securities Matters

 

  (a)

Alphabet shall be under no obligation to effect the registration pursuant to the
Securities Act of any shares of Capital Stock to be issued hereunder or to
effect similar compliance under any state or local laws. Notwithstanding
anything herein to the contrary, Alphabet shall not be obligated to cause to be
issued any shares of Capital Stock pursuant to the Plan unless and until
Alphabet is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Capital Stock are
traded. The Committee may require, as a condition to the issuance of shares of
Capital Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
representing such shares bear such legends, as the Committee deems necessary or
desirable.

 

  (b)

The exercise of any Option granted hereunder shall only be effective at such
time as counsel to Alphabet shall have determined that the issuance of shares of
Capital Stock pursuant to such exercise is in compliance with all applicable
laws, regulations of governmental authority and the requirements of any
securities exchange on which shares of Capital Stock are traded. Alphabet may,
in its sole discretion, defer the effectiveness of an exercise of an Option
hereunder or the issuance of shares of Capital Stock pursuant to any Incentive
Award pending or to ensure compliance under federal, state or local securities
laws. Alphabet shall inform the Participant in writing of its decision to defer
the effectiveness of the exercise of an Option or the issuance of shares of
Capital Stock pursuant to any Incentive Award. During the period that the
effectiveness of the exercise of an Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.



--------------------------------------------------------------------------------

14.

Withholding Taxes

 

  (a)

Cash Remittance

Whenever shares of Capital Stock are to be issued upon the exercise of an Option
or the grant or vesting of an Incentive Award, and whenever any amount shall
become payable in respect of any Incentive Award, Alphabet shall have the right
to require the Participant to remit to Alphabet in cash an amount sufficient to
satisfy federal, state and local withholding tax requirements, if any,
attributable to such exercise, grant, vesting or payment prior to issuance of
such shares or the effectiveness of the lapse of such restrictions or making of
such payment. In addition, upon the exercise or settlement of any Incentive
Award in cash, or the making of any other payment with respect to any Incentive
Award (other than in shares of Capital Stock), Alphabet shall have the right to
withhold from any payment required to be made pursuant thereto an amount
sufficient to satisfy the federal, state and local withholding tax requirements,
if any, attributable to such exercise, settlement or payment.

 

  (b)

Stock Remittance

At the election of the Participant, subject to the approval of the Committee,
when shares of Capital Stock are to be issued upon the exercise, grant or
vesting of an Incentive Award, the Participant may tender to Alphabet a number
of shares of Capital Stock that have been owned by the Participant for at least
six months (or such other period as the Committee may determine) having a Fair
Market Value at the tender date determined by the Committee to be sufficient to
satisfy withholding tax requirements, if any, attributable to such exercise,
grant or vesting, but in no event exceeding the maximum statutory tax rates of
the Participant’s applicable jurisdiction (or such other rate as would not
trigger a negative accounting impact), as determined by Alphabet in its sole
discretion. Such election shall satisfy the Participant’s obligations under
Section 14(a) hereof, if any.

 

  (c)

Stock Withholding

When shares of Capital Stock are to be issued to a Participant upon the
exercise, grant or vesting of an Incentive Award, Alphabet shall have the
authority to withhold a number of such shares having a Fair Market Value at the
date of the applicable taxable event determined by the Committee to be
sufficient to satisfy withholding tax requirements, if any, attributable to such
exercise, grant or vesting, but in no event exceeding the maximum statutory tax
rates of the Participant’s applicable jurisdiction (or such other rate as would
not trigger a negative accounting impact), as determined by Alphabet in its sole
discretion.

 

15.

Amendment or Termination of the Plan

The Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that to the extent
that any applicable law, tax requirement, or rule of a stock exchange requires
stockholder approval in order for any such revision or amendment to be
effective, such revision or amendment shall not be effective without such
approval. The preceding sentence shall not restrict the Committee’s ability to
exercise its discretionary authority hereunder pursuant to Section 4 hereof,
which discretion may be exercised without amendment to the Plan. No provision of
this Section 15 shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code. Except as expressly
provided in the Plan, no action hereunder may, without the consent of a
Participant, reduce the Participant’s rights under any previously granted and
outstanding Incentive Award. Nothing in the Plan shall limit the right of the
Company to pay compensation of any kind outside the terms of the Plan.

 

16.

No Obligation to Exercise

The grant to a Participant of an Incentive Award shall impose no obligation upon
such Participant to exercise such Incentive Award.



--------------------------------------------------------------------------------

17.

Transfers Upon Death

Upon the death of a Participant, outstanding Incentive Awards granted to such
Participant may be exercised by the Participant’s designated beneficiary,
provided that such beneficiary has been designated prior to the Participant’s
death, to the extent permitted by the Committee (a “Permitted Designation”).
Each such Permitted Designation shall revoke all prior designations by the
Participant and shall be effective only if given in a form and manner acceptable
to the Committee. In the absence of any such effective Permitted Designation,
such Incentive Awards may be exercised only by the executors or administrators
of the Participant’s estate or by any person or persons who shall have acquired
such right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Incentive Award,
or the right to exercise any Incentive Award, shall be effective to bind
Alphabet unless the Committee shall have been furnished with (a) written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and (b) an agreement by
the transferee to comply with all the terms and conditions of the Incentive
Award that are or would have been applicable to the Participant and to be bound
by the acknowledgements made by the Participant in connection with the grant of
the Incentive Award.

 

18.

Expenses and Receipts

The expenses of the Plan shall be paid by the Company. Any proceeds received by
Alphabet in connection with any Incentive Award will be used for general
corporate purposes.

 

19.

Governing Law

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of New York without regard
to its conflict of law principles.

 

20.

Effective Date and Term of Plan

The Plan was approved by the board of directors of Google Inc. on April 11,
2012, approved by the stockholders of Google Inc. on June 21, 2012, assumed by
Alphabet on October 2, 2015, amended and restated by the Board of Directors as
of October 2, 2015, amended by the Board of Directors on March 30, 2016 and
approved by the stockholders on June 8, 2016, amended by the Leadership
Development and Compensation Committee of the board of directors of Alphabet on
July 27, 2016; amended by the Board of Directors on April 14, 2017 and approved
by the stockholders on June 7, 2017; and amended by the Board of Directors on
April 18, 2018 and approved by the stockholders of Alphabet Inc. on June 6,
2018. No grants of Incentive Awards may be made under the Plan after April 11,
2022.